PER CURIAM.
The Dade County taxing authorities appeal from an adverse final judgment which reduced the tax assessment on real property from $1,337,990 to $925,000.
In reducing the assessment the trial judge found that the method used by the appraiser for the property owners was a “more logical and fast method” than the one used by the county tax assessor.
Assessments made by a tax assessor are prima facie correct and such assessments must be overcome by appropriate and sufficient allegations and proof which exclude every reasonable hypothesis of a legal assessment. Homer v. Dadeland Shopping Center, Inc., Fla.1970, 229 So.2d 834. The fact that a method used by the appraiser for the property owner was “more logical and fast” than the method *642used by the county tax assessor does not satisfy the requirement that the assessment must be overcome by sufficient proof to exclude every reasonable hypothesis of a legal assessment. See Keith Investments, Inc. v. James, Fla.App.1969, 220 So.2d 695. The final judgment reducing the tax assessment is, therefore, reversed.
Having determined that reversal is warranted on one of the points raised by the appellant taxing authorities there is no reason to discuss the other points argued by it for reversal. The final judgment is reversed and remanded with instructions to the trial court to reinstate the assessment used by the Dade County Tax Assessor.
It is so ordered.